Citation Nr: 0725696	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-29 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for celiac sprue as 
secondary to service-connected diabetes mellitus, Type I.

2.  Entitlement to service connection for auto-immune ovarian 
failure as secondary to service-connected diabetes mellitus, 
Type I.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to May 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for celiac sprue and for autoimmune ovarian 
failure.  

The veteran presented testimony at a personal video 
conference hearing in February 2007 before the undersigned 
Acting Veterans Law Judge.  A copy of the hearing transcript 
was attached to the claims file.


FINDINGS OF FACT

1. The competent and probative medical evidence of record 
preponderates against a finding that the veteran's celiac 
sprue either had its onset in service or preexisted service 
and was permanently worsened therein, or that it is secondary 
to a service-connected disability.

2. The competent and probative medical evidence of record 
preponderates against a finding that the veteran's autoimmune 
ovarian failure either had its onset in service or preexisted 
service and was permanently worsened therein, or that it is 
secondary to a service-connected disability.




CONCLUSIONS OF LAW

1.  Service connection for celiac sprue, to include as 
secondary to diabetes mellitus, is not warranted.  38 
U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2006).

2.  Service connection for autoimmune ovarian failure, to 
include as secondary to diabetes mellitus, is not warranted.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004 and January 
2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, for the reasons discussed below, service connection 
for the claimed disabilities is being denied and neither a 
rating nor an effective date will be assigned.  As such, 
there is no prejudice to the veteran to proceed to finally 
decide the issues in this decision with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a statement of the case issued in August 
2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical opinion in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

II. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).

Service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability, but in such a case the 
veteran may be compensated only for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).



III. Celiac sprue and autoimmune ovarian failure

The veteran contends that her celiac sprue and autoimmune 
ovarian failure are secondary to her service-connected 
diabetes mellitus Type I.  

Service medical records are negative for complaints, 
findings, or diagnosis of celiac sprue and autoimmune ovarian 
failure.  Diabetes mellitus was diagnosed in service and the 
veteran began insulin therapy in November 2000.  At a 
physical examination for a Medical Evaluation Board in 
December 2000 she denied frequent indigestion or stomach, 
liver or intestinal trouble.  The examination revealed a 
normal abdomen and viscera.  Two episodes of abdominal pain 
and acid reflux in January 2001 were assessed as diabetes 
adult onset. 

Post service in July 2001 she had a normal gynecological 
examination.  

At a VA diabetes examination in February 2002, she did not 
have evidence of any complication from diabetes because she 
had been diagnosed only two-and-a-half years earlier.  The 
diagnosis was insulin-dependent diabetes mellitus.  

The veteran wrote in October 2004 that she had her left ovary 
and fallopian tube removed in April 2003.  At that time, her 
right ovary was palpably small.  She experienced ovarian 
failure and premature menopause following the surgery.  She 
also wrote that in April 2004 laboratory tests were positive 
for celiac sprue.  She had been experiencing intestinal 
bloating, painful gas and cramping and frequent diarrhea.  

In October 2004 a VA physician noted that the veteran had 
called regarding a letter of medical opinion regarding her 
illnesses.  Dr. R.C.B. wrote that the veteran had Type I 
diabetes mellitus, celiac sprue and autoimmune ovarian 
failure all of which were more likely than not to be related 
to her diabetes mellitus which is an autoimmune disease.  All 
of the three diseases are autoimmune diseases.  

VA outpatient treatment records show that the veteran was 
status post left salpingo-oophorectomy (LSO) in April 2003 
for serous cystdenoma followed by premature ovarian failure.  
This medical evidence, however, does not provide a link 
between a premature ovarian failure and the veteran's 
service, or to a service-connected disability.

The evidence of record contains medical diagnostic literature 
printed from the internet regarding autoimmune diseases.  

In December 2004, a VA physician reviewed the claims file and 
noted that the veteran claimed that celiac disease and 
ovarian disease were secondary to her diabetes mellitus.  He 
observed that a note in the claims file from a doctor 
supported that claim as they are all autoimmune diseases.  
The VA physician reviewer stated that although he agreed that 
the diseases the veteran was claiming are autoimmune in 
nature, as well as the diabetes mellitus, and there is an 
association between these conditions, there was no evidence 
in the literature that there is any causal relationship that 
would relate diabetes to either her ovarian problems or her 
celiac sprue.  The VA physician reviewer concluded that in 
the absence of any evidence in the literature that there was 
support to this claim, it would surely be speculative to make 
that opinion.  

In December 2005, a private physician, Dr. J.B.P., wrote that 
the veteran was seen at her self request in consultation for 
a second opinion for diabetes mellitus type I management.  
The veteran also wondered if her diabetes mellitus was 
related or was the cause of her celiac disease and autoimmune 
reproductive failure.  The impression noted the veteran's 
uncontrolled diabetes mellitus type I, history of autoimmune 
ovarian failure which was the cause of premature menopause, 
history of celiac disease, and a combination of all the above 
medical problems, all of which have an autoimmune etiology.  
Dr. J.B.P. opined that given the fact that the veteran had at 
least three documented autoimmune problems, there was no 
doubt that she had a syndrome of polyglandular autoimmune 
failure.  Dr. J.B.P. further stated that "[a]lthough each 
individual component of this [veteran's] multiple organ 
failure is not directly responsible for the other organ 
failures, they are all linked through a most likely 
autoimmune pathological cause."  

The veteran testified in February 2007 as to her symptoms and 
manifestations of the conditions which she is claiming as 
secondary to her service-connected diabetes mellitus, Type I.  
At the hearing, the veteran submitted several medical 
articles downloaded from the Internet regarding celiac sprue, 
autoimmune ovarian failure and diabetes mellitus, Type I.

After a review of all the evidence of record, whether or not 
specifically cited in this decision, the Board finds that 
entitlement to service connection for celiac sprue and 
autoimmune ovarian failure has not been established.  The 
veteran does not claim and no available medical evidence 
shows that she suffered from celiac sprue or autoimmune 
ovarian failure during service.  The veteran contends that 
the disabilities claimed are secondary to her service-
connected diabetes mellitus, Type I.  

Upon review of the submitted medical literature regarding 
autoimmune diseases, the Board notes that it is not 
sufficient to demonstrate the requisite medical nexus for a 
claim for secondary service connection.  Although the 
literature suggests that the conditions of celiac sprue, 
autoimmune ovarian failure and diabetes have similar genetic 
background and are part of polyglandular syndrome, there is 
no indication of a causal relationship between the claimed 
conditions.  That literature, standing alone, discusses 
generic relationships.  It does not discuss the disorders or 
this case, with a degree of certainty which, under the facts 
of this case, serves to establish a causal link between the 
veteran's claimed disabilities and her service-connected 
diabetes mellitus, Type I.  See Sacks v. West, 11 Vet. App. 
314 (1998).  As such, it is of no probative value to the 
issue at hand.  

There are several medical opinions of record.  However, while 
suggesting the conditions at issue are associated diseases, 
these medical opinions do not show a causal link between the 
claimed conditions and service-connected diabetes mellitus, 
Type I.  Dr. R.C.B. opined that celiac sprue and autoimmune 
ovarian failure were more likely than not to be related to 
her diabetes mellitus as all three diseases were autoimmune 
diseases.  This medical opinion, however, does not state that 
either celiac sprue or autoimmune ovarian failure is 
proximately due to or the result of service-connected 
diabetes mellitus.  38 C.F.R. § 3.310.  

A VA physician who reviewed the claims file and Dr. R.C.B.'s 
opinion agreed that although there was an association between 
the conditions claimed and diabetes mellitus as they were 
autoimmune in nature, there was no evidence in the literature 
of a causal relationship.  The VA physician reviewer 
concluded that it would be speculative to make such an 
opinion.  

The December 2005 opinion of Dr. J.B.P. sought by the veteran 
states that the veteran's medical problems of diabetes 
mellitus, Type I, celiac sprue and autoimmune ovarian failure 
all had an autoimmune etiology.  Dr. J.B.P. opined that they 
were linked through a most likely autoimmune pathological 
cause but he also stated that each individual component of 
the veteran's multiple organ failure was not directly 
responsible for the other organ failures.  

The veteran questions the probative value of the opinion 
proffered by the VA physician reviewer as it appeared that he 
was a doctor in occupational medicine and not an 
endocrinologist.  It appears that the VA reviewer's opinion 
was based on review of the claims file and sound medical 
judgment.  However, even if we were to afford less probative 
value to the VA physician reviewer's opinion, the remaining 
two medical opinions prepared by endocrinologists do not 
provide a causal relationship between celiac sprue and 
autoimmune ovarian failure and diabetes mellitus, Type I.  

The Board notes that a showing that the service-connected 
disability aggravates the condition at issue will also 
satisfy the requirements for service connection on a 
secondary basis.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
this case, there is no medical evidence of record that the 
veteran's service-connected diabetes mellitus aggravates the 
celiac sprue or the autoimmune ovarian failure.  Accordingly, 
service connection for the claimed conditions, as secondary 
to her service-connected diabetes mellitus, Type I, due to 
aggravation, is not warranted.

The Board has carefully considered the veteran's contentions.  
She is competent, as a layperson, to report that as to which 
she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  She is not, however, competent to offer her 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Her 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between claimed celiac sprue 
and autoimmune ovarian failure and active service, or 
secondary to a service-connected disability.

Based upon review of the evidence of record, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for celiac sprue secondary to diabetes 
mellitus, Type I and for autoimmune ovarian failure secondary 
to diabetes mellitus, Type I.  Although celiac sprue and 
autoimmune ovarian failure have been diagnosed, there is no 
probative, competent medical evidence that the veteran 
currently has celiac sprue or autoimmune ovarian failure 
which has been linked to service or to her service-connected 
diabetes mellitus.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Accordingly, the claim must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for celiac sprue to include 
secondary to diabetes mellitus, Type I, is denied.

Entitlement to service connection for autoimmune ovarian 
failure to include secondary to diabetes mellitus, Type I, is 
denied.




____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


